Page 1 of 9 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES QUARTERLY EARNINGS PER SHARE OF $0.46, UP 28% FROM THE SECOND QUARTER; DECLARES CASH DIVIDEND NORWICH, NY (October 22, 2007) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today that net income for the three months ended September 30, 2007 was $15.1 million, up $3.1 million or 25.6%, from the three months ended June 30, 2007.Net income per diluted share for the three months ended September 30, 2007, was $0.46 per share, compared with $0.36 per share for the previous quarter.Return on average assets and return on average equity were 1.17% and 15.41%, respectively, for the three months ended September 30, 2007, compared with 0.95% and 11.90%, respectively, for the three months ended June 30, 2007.The increase in net income on a linked quarter basis, was primarily the result of a $5.0 million decrease in the provision for loan and lease losses and a $2.5 million increase in noninterest income.This was partially offset by a $3.2 million increase in noninterest expense from the previous period. Net income for the three months ended September 30, 2007 was $15.1 million, up 4.2% or $0.6 million from net income of $14.5 million reported for the same period in 2006.Net income per diluted share for the three months ended September 30, 2007, was $0.46 per share, compared with $0.43 per share for the same period in 2006.Return on average assets and return on average equity were 1.17% and 15.41%, respectively, for the three months ended September 30, 2007, compared with 1.15% and 14.89%, respectively, for the same period in 2006. The increase in net income for the three months ended September 30, 2007 compared to the same period last year, was primarily the result of a $4.0 million increase in noninterest income.This increase in noninterest income was partially offset by a $2.3 million increase in provision for loan and lease losses and a $1.3 million increase in noninterest expense. Net income for the nine months ended September 30, 2007 was $41.3 million, down 2.3% or $1.0 million from net income of $42.3 million reported for the same period in 2006.Net income per diluted share for the nine month period ended September 30, 2007 was $1.22 per share, compared with $1.24 per share for the same period in 2006. Return on average assets and return on average equity were 1.08% and 13.77%, respectively, for the nine months ended September 30, 2007, compared with 1.16% and 14.93%, respectively, for the same period in 2006. The decrease in net income for the nine months ended September 30, 2007 was primarily the result of a $10.7 million increase in provision for loan and lease losses compared to the same period last year.This increase in expense was partially offset by a $6.9 million increase in noninterest income and a $2.0 million decrease in noninterest expense. The comparability of financial information for the nine months ended September 30, 2007 and 2006, is affected by the acquisition of CNB Bancorp, Inc. (“CNB”). Operating results include the operations of CNB from the date of acquisition, which was February 10, 2006. Page 2 of 9 Loan and Lease Quality and Provision for Loan and Lease Losses Nonperforming loans at September 30, 2007 were $30.7 million or 0.90% of total loans and leases compared with $34.4 million or 1.00% at June 30, 2007, $15.3 million or 0.45% of total loans and leases at December 31, 2006, and $14.5 million or 0.43% of total loans and leases at September 30, 2006.The increase during the second quarter of 2007 was primarily due to the addition of one owner-occupied commercial real estate relationship and several dairy credits during the quarter.The decrease in nonperforming loans during the third quarter was due primarily to commercial loan charge-offs and payoffs during the period as well as loan sales.Annualized net charge-offs to average loans and leases for the nine months ended September 30, 2007, were 0.49%, compared with 0.21% for the nine months ended September 30, 2006 and 0.26% for the year ended December 31, 2006.The Company’s allowance for loan and lease losses was 1.60% of loans and leases at September 30, 2007, compared with 1.50% at September 30, 2006, and 1.48% at December 31, 2006. For the three months and nine months ended September 30, 2007, the provision for loan and lease losses totaled $4.8 million and $16.7 million, respectively, compared with $2.5 million and $5.9 million for the same periods in 2006.The increase in the provision is primarily due to the increase in nonperforming loans and charge-offs. Net Interest Income Net interest income was up 0.1% to $41.2 million for the three months ended September 30, 2007, compared with $40.9 million for the same period a year ago.Despite a decrease in the Company’s FTE net interest margin, from 3.60% for the three months ended September 30, 2006, to 3.56% for the same period in 2007, the Company experienced a slight increase in net interest income that was primarily attributable to a 2.0% growth in average earning assets.The growth in average earning assets was due primarily to consumer loan growth. Net interest income was up 0.1% to $123.2 million for the nine months ended September 30, 2007, compared with $122.4 million for the same period a year ago. Despite a decrease in the Company’s fully taxable equivalent (FTE) net interest margin, from 3.73% for the nine months ended September 30, 2006, to 3.61% for the same period in 2007, the Company experienced a slight increase in net interest income that was primarily attributable to a 4.5% growth in average earning assets.The growth in average earning assets was due primarily to consumer loan growth. The decline in the net interest margin from the prior year is due largely to the effect from our borrowings, money market accounts and time deposits repricing in a higher interest rate environment. Earning assets, particularly those tied to a fixed rate, have not realized the benefit of the higher interest rate environment, since yields on earning assets with terms of three years or longer have remained relatively flat during this period. Given the 50 basis point cut in the Federal Funds Target Rate by the Federal Reserve in September 2007, the Company expects that its margin and net interest income to remain relatively flat for the next several quarters. Noninterest Income Noninterest income for the three months ended September 30, 2007, was $16.5 million, up $4.0 million or 32.0% from $12.5 million for the same period in 2006.The increase in noninterest income was due primarily to an increase in fees from service charges on deposit accounts and ATM and debit cards, which collectively increased $2.0 million resulting from the focus on enhancing fee income through various initiatives.In addition, trust administration income increased $0.3 million for the three months ended September 30, 2007, compared with the same period in 2006.This increase stems from market appreciation of existing accounts and an increase in customer accounts resulting from successful business development.Net securities gains for the three months ended September 30, 2007, were $1.5 million compared with nominal net securities gains for the same period in 2006.Excluding the effect of these securities transactions, noninterest income increased $2.5 million, or 20.2%, for the three months ended September 30, 2007, compared with the same period in 2006. Page3 of 9 Noninterest income for the nine months ended September 30, 2007, was $43.2 million, up $6.9 million or 19.0% from $36.3 million for the same period in 2006.The increase in noninterest income was due primarily to an increase in fees from service charges on deposit accounts and ATM and debit cards, which collectively increased $3.2 million as the company focused on enhancing fee income through various initiatives.In addition, trust administration income increased $0.7 million for the nine months ended September 30, 2007, compared with the same period in 2006.This increase stems from market appreciation of existing accounts and an increase in customer accounts resulting from successful business development.Retirement plan administration fees for the nine months ended September 30, 2007, increased $0.7 million, compared with the same period in 2006, as a result of our growing client base.Net securities gains for the nine months ended September 30, 2007, were $1.5 million compared with net securities losses of $0.9 million for the same period in 2006.Excluding the effect of these securities transactions, noninterest income increased $4.5 million, or 12.1%, for the nine months ended September 30, 2007, compared with the same period in 2006. Noninterest Expense and Income Tax Expense Noninterest expense for the three months ended September 30, 2007, was $31.2 million, up from $29.9 million for the same period in 2006. This 4.4% increase was principally the result of an increase in professional fees and outside services of $0.6 million, or 38.7%, from 2006 due primarily to fees and costs related to the aforementioned noninterest income initiatives.In addition, other operating expense for the three months ended September 30, 2007 was $3.4 million, up from $3.0 million for the same period in 2006.This increase reflects the netting effect in 2006 of flood-related insurance recoveries.Income tax expense for the three months ended September 30, 2007, was $6.6 million, up from $6.5 million for the same period in 2006.The effective rate for the three months ended September 30, 2007, was 30.2%, down from 30.9% for the same period in 2006.This decrease in the effective tax rate was due to an increase in tax exempt income. Noninterest expense for the nine months ended September 30, 2007, was $90.1 million, down from $92.1 million for the same period in 2006.This decrease was principally the result of a decrease of $2.8 million, or 6.0%, in salaries and employee benefits.This decrease was due primarily to a reduction in incentive compensation and pension expenses incurred in 2007.Income tax expense for the nine months ended September 30, 2007, was $18.3 million, down from $18.4 million for the same period in 2006.The effective rate for the nine months ended September 30, 2007, was 30.7%, up from 30.3% for the same period in 2006.The increase in the effective tax rate for the nine months ended September 30, 2007, compared with the same period in 2006 resulted primarily from a tax refund received in the first quarter of 2006. NBT President and CEO Martin A. Dietrich said, “I am very pleased with our strong earnings during the third quarter.Several factors contributed to our financial performance during the period including steady growth of our noninterest income.Our focus on minimizing our reliance on our net interest margin has resulted in continuous growth in fee income, trust income, and other noninterest income.In addition, while our net interest margin has declined slightly, we have been able to maintain stable interest income in large part due to the growth in our earning assets.I am proud of the efforts put forth by our dedicated employees and their commitment in what has been a demanding year, and we will strive to finish the year on a strong note.” Page4 of 9 Balance Sheet Total assets were $5.2 billion at September 30, 2007, up $91.9 million from $5.1 billion at September 30, 2006, and up $63.5 million from December 31, 2006.Loans and leases were $3.4 billion at September 30, 2007, up $52.5 million or 1.6% from $3.4 billion at September 30, 2006, and up $9.6 million or 0.3% from $3.4 billion at December 31, 2006.These increases were due primarily to an increase in consumer loans.Total deposits were $4.0 billion at September 30, 2007, up $162.2 million or 4.3% from $3.8 billion at September 30, 2006, and up $153.8 million or 4.1% from $3.8 billion at December 31, 2006.These increases were due primarily to growth in time deposits, money market accounts and demand deposit accounts. Stockholders’ equity was $385.6 million, representing total equity to total assets of 7.49% at September 30, 2007, compared with $399.5 million or total equity to total asset ratio of 7.90% at September 30, 2006, and $403.8 million or total equity to total asset ratio of 7.94% at December 31, 2006.The decrease in stockholders’ equity was due in large part to the stock repurchase plans as mentioned below. Stock Repurchase Program Under previously disclosed stock repurchase plans, the Company purchased 2,261,267 shares of its common stock during the nine-month period ended September 30, 2007, for a total of $49.0 million at an average price of $21.65 per share.For the three months ended September 30, 2007, the Company purchased 1,160,900 shares of its common stock for a total of $23.9 million at an average price of $20.60 per share.At September 30, 2007, there were 475,880 shares available for repurchase under previously announced plans. Dividend Declared The NBT Board of Directors declared a fourth-quarter cash dividend of $0.20 per share at a meeting held today.The dividend will be paid on December 15, 2007, to shareholders of record as of December 1, 2007. Corporate Overview NBT is a financial holding company headquartered in Norwich, NY, with total assets of $5.2 billion atSeptember 30, 2007. The Company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.NBT Bank, N.A. has 119 locations, including 81 NBT Bank offices in upstate New York and 38 Pennstar Bank offices in northeasternPennsylvania. EPIC Advisors, Inc., based in Rochester, NY, is a full-service 401(k) plan recordkeeping firm. Hathaway Insurance Agency, Inc., based in Gloversville, NY, is a full-service insurance agency.More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.epic1st.comand www.hathawayagency.com. Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; and (7) adverse changes may occur in the securities markets or with respect to inflation. Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not undertake to update forward-looking statements to reflect subsequent circumstances or events. Page5 of 9 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) 2007 2006 Net Change Percent Change (dollars in thousands, except per share data) Nine Months Ended September 30, Net Income $ 41,343 $ 42,299 $ (956 ) -2 % Diluted Earnings Per Share $ 1.22 $ 1.24 $ (0.02 ) -2 % Weighted Average Diluted Common Shares Outstanding 33,765,835 34,140,004 -374,169 -1 % Return on Average Assets (1) 1.08 % 1.16 % -0.08 % -7 % Return on Average Equity (1) 13.77 % 14.93 % -1.16 % -8 % Net Interest Margin (2) 3.61 % 3.73 % -0.12 % -3 % Three Months Ended September 30, Net Income $ 15,147 $ 14,542 $ 605 4 % Diluted Earnings Per Share $ 0.46 $ 0.43 $ 0.03 7 % Weighted Average Diluted Common Shares Outstanding 32,921,286 34,196,917 -1,275,631 -4 % Return on Average Assets (1) 1.17 % 1.15 % 0.02 % 2 % Return on Average Equity (1) 15.41 % 14.89 % 0.52 % 3 % Net Interest Margin (2) 3.56 % 3.60 % -0.04 % -1 % Asset Quality September 30, December 31, September 30, 2007 2006 2006 Nonaccrual Loans $ 29,087 $ 13,665 $ 12,403 90 Days Past Due and Still Accruing $ 1,620 $ 1,642 $ 2,047 Total Nonperforming Loans $ 30,707 $ 15,307 $ 14,450 Other Real Estate Owned (OREO) $ 917 $ 389 $ 395 Total Nonperforming Assets $ 31,624 $ 15,696 $ 14,845 Allowance for Loan and Lease Losses $ 54,808 $ 50,587 $ 50,646 Year-to-Date (YTD) Net Charge-Offs $ 12,433 $ 8,673 $ 5,130 Allowance for Loan and Lease Losses to Total Loans and Leases 1.60 % 1.48 % 1.50 % Total Nonperforming Loans to Total Loans and Leases 0.90 % 0.45 % 0.43 % Total Nonperforming Assets to Total Assets 0.61 % 0.31 % 0.29 % Allowance for Loan and Lease Losses to Total Nonperforming Loans 178.49 % 330.48 % 350.49 % Annualized Net Charge-Offs to YTD Average Loans and Leases 0.49 % 0.26 % 0.21 % Capital Equity to Assets 7.49 % 7.94 % 7.90 % Book Value Per Share $ 11.97 $ 11.79 $ 11.73 Tangible Book Value Per Share $ 8.43 $ 8.42 $ 8.33 Tier 1 Leverage Ratio 7.06 % 7.57 % 7.38 % Tier 1 Capital Ratio 9.77 % 10.42 % 10.15 % Total Risk-Based Capital Ratio 11.02 % 11.67 % 11.40 % Quarterly Common Stock Price 2007 2006 2005 Quarter End High Low High Low High Low March 31 $ 25.81 $ 21.73 $ 23.90 $ 21.02 $ 25.66 $ 21.48 June 30 $ 23.45 $ 21.80 23.24 21.03 24.15 20.10 September 30 $ 23.80 $ 17.10 24.57 21.44 25.50 22.79 December 31 26.47 22.36 23.79 20.75 (1)Annualized (2)Calculated on a FTE basis Page6 of 9 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) 2007 2006 Net Change Percent Change (dollars in thousands, except per share data) Balance Sheet as of September 30, Loans and Leases $ 3,422,217 $ 3,369,732 $ 52,485 2 % Earning Assets $ 4,757,886 $ 4,673,441 $ 84,445 2 % Total Assets $ 5,151,072 $ 5,059,171 $ 91,901 2 % Deposits $ 3,950,065 $ 3,787,863 $ 162,202 4 % Stockholders’ Equity $ 385,646 $ 399,549 $ (13,903 ) -3 % Average Balances Nine Months Ended September 30, Loans and Leases $ 3,419,983 $ 3,271,095 $ 148,888 5 % Securities Available For Sale (excluding unrealized gains or losses) $ 1,131,533 $ 1,107,417 $ 24,116 2 % Securities Held To Maturity $ 144,693 $ 108,601 $ 36,092 33 % Regulatory Equity Investment $ 33,668 $ 40,260 $ (6,592 ) -16 % Short-Term Interest Bearing Accounts $ 8,523 $ 8,327 $ 196 2 % Total Earning Assets $ 4,738,400 $ 4,535,700 $ 202,700 4 % Total Assets $ 5,096,608 $ 4,878,785 $ 217,823 4 % Interest Bearing Deposits $ 3,273,359 $ 3,002,756 $ 270,603 9 % Non-Interest Bearing Deposits $ 633,572 $ 610,265 $ 23,307 4 % Short-Term Borrowings $ 279,443 $ 343,557 $ (64,114 ) -19 % Long-Term Borrowings $ 453,457 $ 489,710 $ (36,253 ) -7 % Total Interest Bearing Liabilities $ 4,006,259 $ 3,836,023 $ 170,236 4 % Stockholders’ Equity $ 401,310 $ 379,740 $ 21,570 6 % Average Balances Quarter Ended September 30, Loans and Leases $ 3,437,798 $ 3,361,676 $ 76,122 2 % Securities Available For Sale (excluding unrealized gains or losses) $ 1,142,009 $ 1,134,668 $ 7,341 1 % Securities Held To Maturity $ 144,713 $ 126,654 $ 18,059 14 % Regulatory Equity Investment $ 33,637 $ 40,070 $ (6,433 ) -16 % Short-Term Interest Bearing Accounts $ 7,714 $ 9,869 $ (2,155 ) -22 % Total Earning Assets $ 4,765,871 $ 4,672,937 $ 92,934 2 % Total Assets $ 5,122,096 $ 5,029,197 $ 92,899 2 % Interest Bearing Deposits $ 3,267,440 $ 3,154,865 $ 112,575 4 % Non-Interest Bearing Deposits $ 656,176 $ 625,282 $ 30,894 5 % Short-Term Borrowings $ 322,245 $ 313,099 $ 9,146 3 % Long-Term Borrowings $ 429,459 $ 493,580 $ (64,121 ) -13 % Total Interest Bearing Liabilities $ 4,019,144 $ 3,961,544 $ 57,600 1 % Stockholders’ Equity $ 389,863 $ 387,771 $ 2,092 1 % Page7 of 9 NBT Bancorp Inc. and Subsidiaries September 30, December 31, September 30, Consolidated Balance Sheets (unaudited) 2007 2006 2006 (in thousands) ASSETS Cash and due from banks $ 139,453 $ 130,936 $ 143,678 Short term interest bearing accounts 9,028 7,857 7,999 Securities available for sale, at fair value 1,146,524 1,106,322 1,111,473 Securities held to maturity (fair value of $143,483, $136,287 and$134,775 at September 30, 2007, December 31, 2006 and September 30, 2006, respectively) 143,447 136,314 134,608 Federal Reserve and Federal Home Loan Bank stock 33,218 38,812 39,488 Loans and leases 3,422,217 3,412,654 3,369,732 Less allowance for loan and lease losses 54,808 50,587 50,646 Net loans and leases 3,367,409 3,362,067 3,319,086 Premises and equipment, net 64,406 66,982 66,988 Goodwill 103,400 103,356 102,858 Intangible assets, net 10,585 11,984 12,873 Bank owned life insurance 43,134 41,783 41,344 Other assets 90,468 81,159 78,776 TOTAL ASSETS $ 5,151,072 $ 5,087,572 $ 5,059,171 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand (noninterest bearing) $ 671,729 $ 646,377 $ 634,308 Savings, NOW, and money market 1,595,622 1,566,557 1,577,510 Time 1,682,714 1,583,304 1,576,045 Total deposits 3,950,065 3,796,238 3,787,863 Short-term borrowings 305,865 345,408 324,461 Long-term debt 377,119 417,728 417,753 Trust preferred debentures 75,422 75,422 75,422 Other liabilities 56,955 48,959 54,123 Total liabilities 4,765,426 4,683,755 4,659,622 Total stockholders' equity 385,646 403,817 399,549 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 5,151,072 $ 5,087,572 $ 5,059,171 Page8 of 9 Three months ended Nine months ended NBT Bancorp Inc. and Subsidiaries September 30, September 30, Consolidated Statements of Income (unaudited) 2007 2006 2007 2006 (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ 61,183 $ 59,329 $ 181,680 $ 169,247 Securities available for sale 13,847 13,342 40,876 38,303 Securities held to maturity 1,471 1,293 4,440 3,321 Other 680 724 2,139 1,954 Total interest, fee and dividend income 77,181 74,688 229,135 212,825 Interest expense: Deposits 27,062 24,052 79,996 62,146 Short-term borrowings 3,885 3,828 9,895 11,876 Long-term debt 3,770 4,603 12,253 12,972 Trust preferred debentures 1,277 1,285 3,817 3,423 Total interest expense 35,994 33,768 105,961 90,417 Net interest income 41,187 40,920 123,174 122,408 Provision for loan and lease losses 4,788 2,480 16,654 5,911 Net interest income after provision for loan and lease losses 36,399 38,440 106,520 116,497 Noninterest income: Trust 1,701 1,425 4,930 4,242 Service charges on deposit accounts 6,195 4,460 15,600 13,172 ATM and debit card fees 2,159 1,888 6,096 5,322 Broker/dealer and insurance revenue 1,027 1,024 3,203 2,899 Net securities gains (losses) 1,484 7 1,500 (905 ) Bank owned life insurance income 467 431 1,351 1,204 Retirement plan administration fees 1,586 1,450 4,779 4,112 Other 1,908 1,832 5,750 6,251 Total noninterest income 16,527 12,517 43,209 36,297 Noninterest expense: Salaries and employee benefits 15,876 15,628 44,862 47,711 Office supplies and postage 1,354 1,275 3,984 3,912 Occupancy 2,928 3,044 8,682 8,779 Equipment 1,797 2,040 5,567 6,263 Professional fees and outside services 2,256 1,627 5,840 5,259 Data processing and communications 2,779 2,637 8,501 7,988 Amortization of intangible assets 413 471 1,232 1,260 Loan collection and other real estate owned 431 222 1,036 722 Other operating 3,393 2,974 10,409 10,190 Total noninterest expense 31,227 29,918 90,113 92,084 Income before income taxes 21,699 21,039 59,616 60,710 Income taxes 6,552 6,497 18,273 18,411 Net income $ 15,147 $ 14,542 $ 41,343 $ 42,299 Earnings Per Share: Basic $ 0.46 $ 0.43 $ 1.23 $ 1.25 Diluted $ 0.46 $ 0.43 $ 1.22 $ 1.24 Page9 of 9 NBT Bancorp Inc. and Subsidiaries 3Q 2Q 1Q 4Q 3Q Quarterly Consolidated Statements of Income (unaudited) 2007 2007 2007 2006 2006 (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ 61,183 $ 60,689 $ 59,808 $ 60,795 $ 59,329 Securities available for sale 13,847 13,562 13,467 13,296 13,342 Securities held to maturity 1,471 1,525 1,444 1,409 1,293 Other 680 719 740 517 724 Total interest, fee and dividend income 77,181 76,495 75,459 76,017 74,688 Interest expense: Deposits 27,062 26,950 25,984 25,652 24,052 Short-term borrowings 3,885 2,918 3,092 3,572 3,828 Long-term debt 3,770 3,997 4,486 4,091 4,603 Trust preferred debentures 1,277 1,272 1,268 1,277 1,285 Total interest expense 35,994 35,137 34,830 34,592 33,768 Net interest income 41,187 41,358 40,629 41,425 40,920 Provision for loan and lease losses 4,788 9,770 2,096 3,484 2,480 Net interest income after provision for loan and lease losses 36,399 31,588 38,533 37,941 38,440 Noninterest income: Trust 1,701 1,792 1,437 1,387 1,425 Service charges on deposit accounts 6,195 4,936 4,469 4,418 4,460 ATM and debit card fees 2,159 2,041 1,896 1,764 1,888 Broker/dealer and insurance fees 1,027 1,093 1,083 1,037 1,024 Net securities gains (losses) 1,484 21 (5 ) 30 7 Bank owned life insurance income 467 450 434 425 431 Retirement plan administration fees 1,586 1,601 1,592 1,424 1,450 Other 1,908 2,058 1,784 1,847 1,832 Total noninterest income 16,527 13,992 12,690 12,332 12,517 Noninterest expense: Salaries and employee benefits 15,876 13,022 15,964 15,166 15,628 Office supplies and postage 1,354 1,334 1,296 1,418 1,275 Occupancy 2,928 2,585 3,169 2,739 3,044 Equipment 1,797 1,837 1,933 2,069 2,040 Professional fees and outside services 2,256 1,926 1,658 2,502 1,627 Data processing and communications 2,779 2,845 2,877 2,466 2,637 Amortization of intangible assets 413 410 409 389 471 Loan collection and other real estate owned 431 228 377 629 222 Other operating 3,393 3,827 3,189 3,504 2,974 Total noninterest expense 31,227 28,014 30,872 30,882 29,918 Income before income taxes 21,699 17,566 20,351 19,391 21,039 Income taxes 6,552 5,502 6,219 5,743 6,497 Net income $ 15,147 $ 12,064 $ 14,132 $ 13,648 $ 14,542 Earnings per share: Basic $ 0.46 $ 0.36 $ 0.41 $ 0.40 $ 0.43 Diluted $ 0.46 $ 0.36 $ 0.41 $ 0.40 $ 0.43
